      Case 1:16-cr-02066-RMP     ECF No. 76   filed 08/07/20   PageID.297 Page 1 of 5



1
                                                                           FILED IN THE

2
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON




3                                                                Aug 07, 2020
                                                                      SEAN F. MCAVOY, CLERK


4

5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     UNITED STATES OF AMERICA,
                                                    NO: 1:16-CR-2066-RMP-1
8                              Plaintiff,
                                                 ORDER ON MOTION FOR
9           v.                                   SENTENCE REDUCTION UNDER 18
                                                 U.S.C. § 3582(c)(1)(A)
10    JOSE ALBERTO ABUNIZ,                       (COMPASSIONATE RELEASE)

11                             Defendant.

12

13         Upon motion of the Defendant for a reduction in sentence under 18 U.S.C. §

14   3582(c)(1)(A), ECF No. 74, and after considering the applicable factors provided in

15   18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

16   Commission,

17         IT IS ORDERED that Defendant’s Motion, ECF No. 74, is DENIED after

18   complete review of the motion on the merits.

19         Defendant moves for compassionate release arguing that he is 43 years old and

20   suffers from high blood pressure and “stage II hyper-tension.” ECF No. 74. He

21   expresses concern regarding the current pandemic, COVID-19, and the fact that his


     ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. §
     3582(c)(1)(A) - (COMPASSIONATE RELEASE) ~ 1
       Case 1:16-cr-02066-RMP     ECF No. 76    filed 08/07/20   PageID.298 Page 2 of 5



1    current incarceration in the Bureau of Prisons (“BOP”) in conjunction with his high

2    blood pressure places him at high risk for serious consequences from the virus. Id. at

3    4-5. Defendant further argues that if released he could live with his wife and three

4    children and work on a farm. Id. at 4. Defendant requests that the remainder of his

5    sentence be converted to home confinement. Id.

6                                  LEGAL STANDARD

7          Federal Rule of Criminal Procedure 35 generally delineates the parameters of

8    a district court’s ability to modify a prison sentence once judgment is entered. That

9    provision offers no relief to Mr. Robinson. However, 18 U.S.C. § 3582(c)(1)(A)

10   provides an opportunity for a reduced sentence if, after the Court considers the

11   factors under 18 U.S.C. § 3553(a) to the extent that they are applicable, the Court

12   finds that “extraordinary and compelling reasons warrant such a reduction” and the

13   reduction is “consistent with applicable policy statements issued by the Sentencing

14   Commission[.]”

15         The U.S. Sentencing Commission has issued a policy statement recognizing

16   certain circumstances as “extraordinary and compelling reasons” for purposes of

17   compassionate release, so long as “the defendant is not a danger to the safety of any

18   other person or to the community, as provided in 18 U.S.C. § 3142(g)”:

19         (A) Medical Condition of the Defendant.—
              (i)  The defendant is suffering from a terminal illness (i.e., a
20                 serious physical and advanced illness with an end of life
                   trajectory) . . . .
21            (ii) The defendant is—


     ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. §
     3582(c)(1)(A) - (COMPASSIONATE RELEASE) ~ 2
       Case 1:16-cr-02066-RMP     ECF No. 76    filed 08/07/20   PageID.299 Page 3 of 5



1                    (I)     suffering from a serious physical or medical condition,
                     (II)    suffering from a serious functional or cognitive
2                            impairment, or
                       (III) experiencing deteriorating physical or mental health
3                            because of the aging process,
                             that ‘substantially diminishes the ability of the
4                            defendant to provide self-care within the environment
                             of a correctional facility and from which he or she is
5                            not expected to recover.’
           (B) Age of the Defendant.—The defendant (i) is at least 65 years old;
6              (ii) is experiencing a serious deterioration in physical or mental
               health because of the aging process; and (iii) has served at least 10
7              years or 75 percent of his or her term of imprisonment, whichever
               is less.
8          (C) Family Circumstances—
               (i)     The death or incapacitation of the caregiver of the
9                      defendant’s minor child or minor children.
               (ii) The incapacitation of the defendant’s spouse or registered
10                     partner when the defendant would be the only available
                       caregiver for the spouse or registered partner.
11         (D)Other Reasons—As determined by the Director of the Bureau of
               Prisons, there exists in the defendant’s case an extraordinary and
12             compelling reason other than, or in combination with, the reasons
               described in subdivisions (A) through (C).
13
     U.S. Sentencing Guidelines Manual (“USSG”) § 1B1.13.
14
           Until December 21, 2018, the Court could reduce a term of imprisonment for
15
     extraordinary and compelling reasons only upon motion by the Director of the United
16
     States Bureau of Prisons (“BOP”). Following enactment of the First Step Act, a
17
     federal prisoner may move on his own behalf for a sentence reduction and
18
     compassionate release after exhausting all administrative appeals of the BOP’s
19
     refusal to bring such a motion or after “lapse of 30 days from the receipt of such a
20
     request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. §
21


     ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. §
     3582(c)(1)(A) - (COMPASSIONATE RELEASE) ~ 3
         Case 1:16-cr-02066-RMP    ECF No. 76    filed 08/07/20   PageID.300 Page 4 of 5



1    3582(c)(1)(A). Section 1B1.13, USSG, has not been updated since enactment of the

2    First Step Act. 1

3            Mr. Abundiz was sentenced in October 2017 to a term of imprisonment of 150

4    months followed by five years of supervised release following a plea of guilty to

5    distribution of a controlled substance, methamphetamine. ECF No. 68. The Court

6    sentenced Mr. Abundiz to 150 months of incarceration, although his USSG

7    sentencing range was 262 to 327 months. In addition, the Government did not file a

8    notice or additional charges involving the many firearms that Mr. Abundiz possessed

9    at the time of his arrest, which would have raised his sentencing range to a term of

10   life in prison. ECF No. 59.

11           The Court found that Mr. Abundiz had six criminal history points which placed

12   him in Criminal History Category III. However, Mr. Abundiz’s prior offenses

13   arguably qualified him as a career offender, which would have resulted in his being

14   placed in Criminal History Category VI. ECF No. 59 at 18.

15           After a review of Mr. Abundiz’s claims for compassionate release, high blood

16   pressure at age 43, and three minor children living with their mother, the Court finds

17   that Mr. Abundiz’s situation does not rise to the level of “extraordinary and

18   compelling reasons warrant such a reduction. . . .” 18 U.S.C. § 3582(c)(1)(A).

19
     1
       The Court takes judicial notice that as of the date of this order, there are an
20   insufficient number of confirmed commissioners to comprise a quorum for
     purposes of amending the USSG.
21


     ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. §
     3582(c)(1)(A) - (COMPASSIONATE RELEASE) ~ 4
       Case 1:16-cr-02066-RMP     ECF No. 76   filed 08/07/20   PageID.301 Page 5 of 5



1    Furthermore, in reviewing the factors under 18 U.S.C. § 3553(a), the Court finds that

2    Mr. Abundiz’s extensive and criminal history creates a risk of danger to the

3    community and that the length of his current sentence is necessary to act as a

4    deterrent to Mr. Abundiz from future criminal behavior.

5          Accordingly, IT IS HEREBY ORDERED that Mr. Abundiz’s Motion for

6    Transfer to Home Confinement or Compassionate Release, ECF No. 74, is

7    DENIED with prejudice.

8          IT IS SO ORDERED. The District Court Clerk is directed to enter this

9    Order and provide copies to counsel and to the U.S. Probation Office.

10         DATED August 7, 2020.

11
                                                s/ Rosanna Malouf Peterson
12                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
13

14

15

16

17

18

19

20

21


     ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. §
     3582(c)(1)(A) - (COMPASSIONATE RELEASE) ~ 5
